In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                    No. 07-22-00151-CV


                         IN THE INTEREST OF L.G.C., A CHILD

                          On Appeal from the 364th District Court
                                   Lubbock County, Texas
             Trial Court No. 2015-517,463, Honorable Edward Lee Self, Presiding

                                    October 31, 2022
                             MEMORANDUM OPINION
                       Before QUINN, C.J., and PARKER and DOSS, JJ.


       Appellant, Charles Brice Chapman, appeals from the trial court’s Default Order on

Petition to Foreclose Child-Support Lien. Appellant’s brief was due September 30, 2022,

but was not filed. By letter of October 10, 2022, we notified appellant that the appeal was

subject to dismissal for want of prosecution, without further notice, if a brief was not

received by October 20. To date, appellant has neither filed a brief nor had any further

communication with this Court.

       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                         Per Curiam